NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAILASH CHANDRA CHAUDHARY,                      No.    18-16077
Ph. D.,
                                                D.C. No. 5:18-cv-02292-EJD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

GIRDHARI S. GUPTA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Kailash Chandra Chaudhary, Ph.D., appeals pro se from the district court’s

judgment dismissing his action alleging claims relating to the termination of his

parental rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2003). We affirm.

      The district court properly dismissed Chaudhary’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because the claims are a

“de facto appeal” of a prior state court judgment or are “inextricably intertwined”

with that judgment. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004)

(“[The] Rooker-Feldman [doctrine] prohibits a federal district court from

exercising subject matter jurisdiction over a suit that is a de facto appeal from a

state court judgment.”); Noel, 341 F.3d at 1163 (“It is a forbidden de facto appeal

under Rooker-Feldman when the plaintiff in federal district court complains of a

legal wrong allegedly committed by the state court, and seeks relief from the

judgment of that court.”); see also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir.

2012) (explaining that Rooker-Feldman bars “inextricably intertwined” claim

where federal adjudication “would impermissibly undercut the state ruling on the

same issues” (citation and internal quotation marks omitted)).

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Because we affirm for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine, we treat the dismissal of the action as being without prejudice.

See Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004).


                                           2                                    18-16077
      We treat Chaudhary’s motion to consider additional facts from his state

habeas corpus proceedings (Docket Entry No. 3) as a motion to take judicial notice

of the attached February 6, 2004 order from the Santa Clara Superior Court, and

deny the motion. Chaudhary’s second request for appointment of counsel, set forth

in Docket Entry No. 3, is denied.

      AFFIRMED.




                                        3                                  18-16077